                                Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 1 of 11


                       1 Michael A. Sherman (SBN 94783)
                          masherman@stubbsalderton.com
                       2 Jeffrey F. Gersh (SBN 87124)
                          jgersh@stubbsalderton.com
                       3 Sandeep Seth (SBN 195914)
                          sseth@stubbsalderton.com
                       4 Wesley W. Monroe (SBN 149211)
                          wmonroe@stubbsalderton.com
                       5 Stanley H. Thompson, Jr. (SBN 198825)
                          sthompson@stubbsalderton.com
                       6 Viviana Boero Hedrick (SBN 239359)
                          vhedrick@stubbsalderton.com
                       7 STUBBS, ALDERTON & MARKILES, LLP
                         15260 Ventura Blvd., 20th Floor
                       8 Sherman Oaks, CA 91403
                         Telephone:   (818) 444-4500
                       9 Facsimile:   (818) 444-4520

                  10 Attorneys for PersonalWeb Technologies, LLC
                          and Level 3 Communications, LLC
                  11 [Additional Attorneys listed below]
                  12                                    UNITED STATES DISTRICT COURT

                  13                                   NORTHERN DISTRICT OF CALIFORNIA

                  14                                          SAN JOSE DIVISION

                  15       IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
                           LLC, ET AL., PATENT LITIGATION
                  16
                  17       AMAZON.COM, INC., et al.,                   Case No.: 5:18-cv-00767-BLF
                  18                     Plaintiffs,                   JOINT STATEMENT REGARDING
                                                                       DISCOVERY DISPUTE RELATING TO
                  19       v.                                          MOTION FOR SUMMARY JUDGMENT
                                                                       (DKT. NO. 315)
                  20       PERSONALWEB TECHNOLOGIES, LLC, et
                           al.,
                  21
                                         Defendants.
                  22
                           PERSONALWEB TECHNOLOGIES, LLC
                  23       and LEVEL 3 COMMUNICATIONS, LLC,
                  24                     Counterclaimants,
                  25       v.

                  26       AMAZON.COM, INC. and AMAZON WEB
                           SERVICES, INC.,
                  27
                                         Counterdefendants.
                  28


                          JOINT STATEMENT RE DISCOVERY DISPUTE                       CASE NO: 5:18-md-02834-BLF
                          RELATING TO MOTION FOR SUMMARY                              CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                          JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 2 of 11


                       1 I.       PERSONALWEB’S STATEMENT

                       2          At issue is whether the current causes of action against the Website Operators (and counter-

                       3 claim pleaded in the alternative against Amazon) involving CloudFront and certain specific subsys-
                       4 tems of S3 are barred by a prior action brought by PersonalWeb against Amazon and Dropbox in the
                       5 EDTX. involving other subsystems of S3. More specifically for purposes of the current discovery
                       6 dispute, PersonalWeb seeks discovery confirming that a predicate for claims preclusion is lacking, i.e.,
                       7 that during the period of infringement of January 8, 2012 to December 26, 2016 (“Infringement Pe-
                       8 riod”), Amazon was not “contractually obligated to indemnify defendants [website operators who
                       9 were customers of Amazon S3] for any losses stemming from a finding of infringement,” SpeedTrack
                  10 v. Office Depot, 2014 WL 1813292 at *6, May 6, 2014. Amazon’s summary judgment motion set for
                  11 hearing on February 7, 2019 recognizes the foundational nature of this issue, with its circular argu-
                  12 ment, the ipse dixit in its moving papers that “Amazon is in privity with its customers …[because]
                  13 Amazon is indemnifying its customers in this case.” [In re PersonalWeb Technologies, Dkt. 315, Am-
                  14 azon Mot. at 9:1-2.]
                  15              From publicly available (on-line) Amazon records, the earliest time that Amazon ever had any

                  16 contractual obligation to indemnify S3 customers for patent infringement claims asserted against Am-
                  17 azon customers, is June 28, 2017. That date is after the Infringement Period. Emphasizing the point,
                  18 Amazon’s consistent objection position to all of PersonalWeb’s propounded discovery is that Amazon
                  19 only recognizes the time period January 8, 2012 through December 26, 2016 as triggering a disclo-
                  20 sure/discovery obligation. For example, Amazon’s response to document requests propounded on it,
                  21 seeking indemnification-related documents and information is, inter alia, that:
                  22              “Amazon objects to the definition of “Indemnified” or “Indemnification” as vague and ambig-

                  23              uous, overly broad, unduly burdensome, and failing to describe the information sought with

                  24              reasonable particularity. Amazon will interpret this term to refer to the legal concept of in-

                  25              demnification. Amazon will interpret this term to refer to the time period of January 8, 2012

                  26              to December 26, 2016.” [Amazon’s Resp. to RFPs Set One 3:16-20.]

                  27 Amazon has uniformly applied this January 8, 2012-December 26, 2016 time period as a limitation to
                  28 nearly every written discovery request that PersonalWeb has propounded. See e.g. Suppl. Resp. to

                                                                             1
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                 CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                        CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 3 of 11


                       1 RFA 2 and S.R. 1; Resp. to RFP 3; Obj. to 30(b)(6) Notice, Topic 1(a). Clearly June 28, 2017 post-
                       2 dates the Infringement Period.
                       3          PersonalWeb had sought to take a representative (30(b)(6) deposition on indemnification-re-

                       4 lated topics, among other topics. Amazon had insisted that this deposition occur last Wednesday,
                       5 December 5, 2018. During the representative’s deposition he indicated no knowledge on any level
                       6 with any indemnification-related issues.
                       7          In meet and confers leading to this submission PersonalWeb had suggested as a compromise

                       8 to a continued 30(b)(6) deposition on indemnification obligation matters, that instead, Amazon simply
                       9 stipulate that (a) not until June 28, 2017 was Amazon contractually obligated to indemnify website
                  10 operator customers of S3 for claims of patent infringement, and (b) prior to that time no such contrac-
                  11 tual obligation existed between Amazon and its S3 customers requiring Amazon to indemnify its S3
                  12 customers. Amazon refuses.
                  13              That Amazon has just yesterday served additional supplemental interrogatory responses indi-

                  14 cating that there exists an Amazon Customer Agreement of June 28, 2017 which adds a section to the
                  15 effect that Amazon is purportedly “improving the terms of the AWS Customer Agreement related to
                  16 intellectual property rights” including “offering uncapped IP infringement protection” is not respon-
                  17 sive to the reason for the dispute, i.e., that PersonalWeb ought to be permitted to take a 30(b)(6) rep-
                  18 resentative’s deposition that sought information on the circumstances under which Amazon agreed to
                  19 indemnify and the facts underlying Amazon’s agreement to provide said indemnifications, see, Notice
                  20 of Taking Deposition and in particular, Responses and Objections of Amazon.Com, Inc. and Amazon
                  21 Web Services, Inc. to Notice of Taking Deposition, topics and responses to Indemnification, Topic 4,
                  22 at 26-33, attached hereto as Exhibit 1 (said discovery is specifically at issue). PersonalWeb never
                  23 agreed that by Amazon acknowledging what its public documents already demonstrate, i.e., that there
                  24 were material changes to Amazon indemnification policies in June, 2017, that would moot the discov-
                  25 ery issues.
                  26              Amazon argues that the stipulation PersonalWeb seeks is legally impermissible. But Amazon

                  27 overlooks that the proposed stipulation represents an effort to avoid another deposition session, where
                  28 inquiry would be made of a corporate representative, inter alia, (1) What do you mean by “uncapped

                                                                           2
                           JOINT STATEMENT RE DISCOVERY DISPUTE                               CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                      CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 4 of 11


                       1 IP infringement protection”? (2) Prior to June 28, 2017 did Amazon offer “capped” IP infringement
                       2 protection, and if so, what did “capped” IP infringement protection mean? (3) Prior to June 28, 2017
                       3 did Amazon offer any contractual infringement protection for patent infringement claims, to website
                       4 operator customers of S3? (4) In non-privileged communications between Amazon and website oper-
                       5 ators sued, what specific interpretations did the parties convey to one another on the scope of Amazon
                       6 obligations during the period of alleged infringement, namely January 8, 2012 through December 26,
                       7 2016, including indemnification extending to claims of infringement outside of Amazon systems?
                       8          The parties have met and conferred, telephonically and by e-mail, concerning the indemnifi-

                       9 cation issue, on numerous instances beginning in the third week of November, 2018. The proposed
                  10 order filed concurrently (a) addresses the deposition issue, (b) further extends the deadline for re-
                  11 solving discovery disputes if the deposition is ordered and also given sub-(c) below, and (c) ad-
                  12 vances the date of discovery responses (RFA’s and Interrogatories served on December 7, 2018), at-
                  13 tached as Exhibit 2, given the present compressed time period. Amazon wrongly claims no tele-
                  14 phone meet and confers, despite knowing to the contrary and refusing to return multiple, recent calls.
                  15 II.          AMAZON’S STATEMENT

                  16              This discovery dispute is related to Amazon’s motion for summary judgment that Personal-

                  17 Web’s claims are barred by claim preclusion and the Kessler doctrine. (Dkt. No. 306 at 1; Dkt. No.
                  18 315.) Amazon has already provided all the non-privileged indemnification-related information that
                  19 PersonalWeb could possibly need in responding to Amazon’s motion: (1) it produced the AWS cus-
                  20 tomer agreement, (2) identified the produced agreement as the one pursuant to which it is indemnifying
                  21 its customers, (3) identified the customers it is indemnifying and detailed the terms of that indemnifi-
                  22 cation, (4) specified when the first indemnification demand was made in connection with Personal-
                  23 Web’s claims, and (5) identified the date, June 28, 2017, when the indemnification provision was
                  24 added to the customer agreement. (Exs. 3-4.) PersonalWeb claims it needs additional discovery to
                  25 confirm that “Amazon was not contractually obligated to indemnify” its customers during “January 8,
                  26 2012 to December 26, 2016.” But it does not explain why the identification of the agreement pursuant
                  27 to which Amazon is indemnifying its customers, the date when the indemnification provision was
                  28 added to that agreement, and all the terms of Amazon’s indemnification, are insufficient. Nor does it

                                                                            3
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                       CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 5 of 11


                       1 explain why information such as whether indemnification is capped or uncapped is relevant to the
                       2 claim preclusion motion or to any issue in the case. It is not. And in any event, the AWS agreement
                       3 does not specify any indemnification caps.
                       4          It is clear from the language of PersonalWeb’s proposed stipulation that what PersonalWeb

                       5 actually wants is an admission from Amazon that PersonalWeb’s position on a disputed legal issue is
                       6 correct—it wants Amazon “to admit [PersonalWeb’s] interpretation of a disputed provision of the
                       7 [AWS customer] contract.” Gem Acquisitionco, LLC v. Sorenson Group Holdings, LLC, C 09-01484
                       8 SI, 2010 WL 1340562, at *3 (N.D. Cal. Apr. 5, 2010). The RFAs PersonalWeb just served on De-
                       9 cember 7, the responses to which it wants to expedite, confirm that. (Ex. 5.) Such requests, and similar
                  10 deposition topics, are not the proper subject of discovery. See id. (“legal conclusions are not a proper
                  11 subject of a request for admission”); see also Franklin v. Ryko Corp., No. CV 07-2921-VBF (JTL),
                  12 2008 WL 11334493, at *4 (C.D. Cal. Oct. 22, 2008) (“The topic that plaintiff has identified in his Rule
                  13 30(b)(6) notice sets forth, in essence, plaintiff’s legal theory. Therefore, plaintiff appears to be seeking
                  14 from defendant a witness who will merely affirm the theory underlying plaintiff’s claims. As such,
                  15 the request is improper.”).
                  16              Even setting aside PersonalWeb’s incorrect characterization of what it is accusing in its current

                  17 cases and what it accused in its prior lawsuit against Amazon and Dropbox, PersonalWeb’s position
                  18 above includes several other mischaracterizations of the law and relevant facts. PersonalWeb incor-
                  19 rectly argues that a “predicate” for Amazon’s claim preclusion defense is that Amazon was contrac-
                  20 tually obligated to indemnify its customers during the period of alleged infringement. As explained
                  21 in Amazon’s motion, the customer defendants, as users of the accused S3 technology, are in privity
                  22 with Amazon—regardless of whether they are being indemnified. (See Dkt. No. 315 at pp. 8-9.) Am-
                  23 azon’s indemnification of its customers is a separate and independent basis for privity; it is not a nec-
                  24 essary predicate for the relief sought by the motion. (See id.) Moreover, contrary to PersonalWeb’s
                  25 assertion, whether Amazon became “contractually obligated” to indemnify its customers before or
                  26 after the expiration of PersonalWeb’s patents is legally irrelevant. Indemnification must, by its nature,
                  27 be tied to a particular claim. The AWS agreement does not provide any temporal limitation on the
                  28 indemnification obligation; it merely states that Amazon “will defend [its customers] against any third-

                                                                             4
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                  CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                         CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 6 of 11


                       1 party claim alleging that the Services infringe or misappropriate that third party’s intellectual property
                       2 rights”—the very claims PersonalWeb makes in its lawsuits against Amazon customers. Both Ama-
                       3 zon and the customers, the parties to the agreement, interpreted the provision that way with respect to
                       4 PersonalWeb’s claims, as the customers requested indemnification under the agreement and Amazon
                       5 agreed to provide it in response. And, in any event, for purposes of claim preclusion, the indemnifi-
                       6 cation obligation need only exist at the time of the second case, and not necessarily during the period
                       7 of alleged infringement. Indeed, in Speedtrack, the court found that a supplier was in privity with its
                       8 customers for purposes of claim preclusion because it “is contractually obligated to indemnify [cus-
                       9 tomer] defendants for any losses stemming from a finding of infringement,” i.e. it was contractually
                  10 obligated to indemnify the customers at the time of the second lawsuit. SpeedTrack, 2014 WL
                  11 1813292 at *6 (emphasis added). And, finally, contrary to PersonalWeb’s contention, it has never
                  12 requested in any of the parties’ prior conferences that Amazon agree to the stipulation it proposes
                  13 above. Instead, during the parties’ last conference on the subject, the parties agreed that in lieu of a
                  14 deposition, Amazon would supplement its interrogatory response to identify the date of the first de-
                  15 mand for indemnity by any customer defendant and the date when the indemnification provision was
                  16 added to the AWS customer agreement (Amazon had already provided the other indemnification in-
                  17 formation by this time). Amazon served that supplemental response on December 10 as it agreed to
                  18 do. PersonalWeb went back on its agreement and decided to file this motion, in which for the first
                  19 time, and without any telephonic conference, it identified the specific additional facts it purportedly
                  20 needs, requested the extension of the discovery deadline, demanded expedited responses to the dis-
                  21 covery served last Friday, and requested a continued deposition to take place before December 21.
                  22              The Court should deny PersonalWeb’s motion in light of the compromise agreement the parties

                  23 already reached and with which Amazon abided, PersonalWeb’s failure to comply with the procedures
                  24 of the Court for raising discovery disputes (see July 16, 2018 Civil Scheduling and Discovery Standing
                  25 Order), and PersonalWeb’s inability to explain the relevance of the information it seeks.
                  26
                  27
                  28

                                                                              5
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                  CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                         CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 7 of 11


                       1    Respectfully submitted,

                       2 Dated: December 11, 2018             STUBBS, ALDERTON & MARKILES, LLP

                       3
                       4                                      By: /s/ Michael A. Sherman
                                                                      Michael A. Sherman
                       5                                              Jeffrey F. Gersh
                                                                      Sandeep Seth
                       6                                              Wesley W. Monroe
                                                                      Stanley H. Thompson, Jr.
                       7                                              Viviana Boero Hedrick
                                                                      Attorneys for PersonalWeb Technologies, LLC
                       8                                              and Level 3 Communications, LLC
                       9
                           Dated: December 11, 2018           MACEIKO IP
                  10
                  11                                          By: /s/ Theodore S. Maceiko
                                                                      Theodore S. Maceiko (SBN 150211)
                  12                                                  ted@maceikoip.com
                                                                      MACEIKO IP
                  13                                                  420 2nd Street
                                                                      Manhattan Beach, California 90266
                  14                                                  Telephone:     (310) 545-3311
                                                                      Facsimile:     (310) 545-3344
                  15                                                  Attorneys for Defendant
                                                                      PERSONALWEB TECHNOLOGIES, LLC,
                  16
                  17 Dated: December 11, 2018                 DAVID D. WIER

                  18                                          By: /s/ David D. Wier
                                                                      David D. Wier
                  19                                                  david.wier@level3.com
                                                                      Vice President and Assistant General Counsel
                  20                                                  Level 3 Communications, LLC
                                                                      1025 Eldorado Boulevard
                  21                                                  Broomfield, CO 80021
                                                                      Telephone: (720) 888-3539
                  22                                                  Attorneys for Plaintiff
                                                                      LEVEL 3 COMMUNICATIONS, LLC
                  23
                  24 Dated: December 11, 2018                 FENWICK & WEST LLP
                  25
                                                              By: /s/ Saina S. Shamilov
                  26                                              J. DAVID HADDEN (CSB No. 176148)
                                                                  dhadden@fenwick.com
                  27                                              SAINA S. SHAMILOV (CSB No. 215636)
                                                                  sshamilov@fenwick.com
                  28                                              TODD R. GREGORIAN (CSB No. 236096)
                                                                  tgregorian@fenwick.com
                                                                  6
                           JOINT STATEMENT RE DISCOVERY DISPUTE                      CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                             CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                               Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 8 of 11


                       1                                                    PHILLIP J. HAACK (CSB No. 262060)
                                                                            phaack@fenwick.com
                       2                                                    RAVI R. RANGANATH (CSB No. 272981)
                                                                            rranganath@fenwick.com
                       3                                                    CHIEH TUNG (CSB No. 318963)
                                                                            ctung@fenwick.com
                       4                                                    FENWICK & WEST LLP
                                                                            Silicon Valley Center
                       5                                                    801 California Street
                                                                            Mountain View, CA 94041
                       6                                                    Telephone:        650.988.8500
                                                                            Facsimile:        650.938.5200
                       7
                                                                            Attorneys for AMAZON.COM, INC. and AMA-
                       8                                                    ZON WEB SERVICES, INC.
                       9
                  10                                                ATTESTATION

                  11               The undersigned attests that concurrence in the filing of the foregoing document was ob-

                  12       tained from all of its signatories.

                  13         Dated: December 11, 2018

                  14                                                   STUBBS, ALDERTON & MARKILES, LLP
                  15
                  16                                                   By: /s/ Michael A. Sherman
                                                                           Michael A. Sherman
                  17                                                       Attorney for PersonalWeb Technologies, LLC
                                                                           and Level 3 Communications, LLC
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                            7
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                       CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                              Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 9 of 11


                       1                                        PROOF OF SERVICE
                                 I declare as follows:
                       2
                                  I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
                       3    not a party to the within action. My business address is 15260 Ventura Blvd., 20th Floor, Sherman
                       4    Oaks, California 91403. On December 11, 2018, I served the documents described as: JOINT
                            STATEMENT REGARDING DISCOVERY DISPUTE RELATING TO MOTION FOR
                       5    SUMMARY JUDGMENT (DKT. NO. 315) on the interested parties in this action as follows:
                       6             TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                     (“NEF”) pursuant to FRCP, Rule 5(b)(2)(E) and JPML Rule 4.1 (Pursuant to con-
                       7
                                     trolling General Order(s) and Local Rule(s) (“LR”), the foregoing document will be
                       8             served by the court via NEF and hyperlink to the document to counsel at the email ad-
                                     dress(s) listed on Case Docket 5:18-md-02834-BLF).
                       9
                                      BY U.S. MAIL: (SEE ATTACHED SERVICE LIST) By depositing for collection
                  10                  and mailing in the ordinary course of business. I am “readily familiar” with the firm’s
                  11                  practice of collection and processing correspondence for mailing. Under that practice
                                      it would be deposited with U.S. Postal Service on the same day with postage thereon
                  12                  fully prepaid at Sherman Oaks, California in the ordinary course of business. I am
                                      aware that on motion of the party served, service is presumed invalid if postal cancel-
                  13                  lation date or postage meter date is more than one day after date of deposit for mailing
                                      on affidavit.
                  14
                  15         I declare that I am employed in the office of a member of the bar of this court at whose direc-
                     tion the service was made. I declare under penalty of perjury under the laws of the United States of
                  16 America that the above is true and correct. Executed on December 11, 2018, at Sherman Oaks, Cali-
                  17 fornia.
                  18                                                   /s/ Elizabeth Saal de Casas
                                                                       ELIZABETH SAAL DE CASAS
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                            8
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                       CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                             Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 10 of 11


                       1                                           SERVICE LIST
                                            In Re: PersonalWeb Technologies, LLC Case No.: 5:18-md-02834-BLF
                       2      AMAZON.COM, INC. et al., v. PERSONALWEB TECHNOLOGIES, LLC, et al., Case No.: 5:18-cv-00767-BLF

                       3   AMICUS FTW, INC.                                       NDCA Case No. 5:18-cv-00150-BLF
                           The Corporation Trust Company                          Agent for Service of Process for Amicus
                       4   Corporation Trust Center                               FTW, Inc.
                       5   1209 Orange St.                                        By U.S. Mail
                           Wilmington, DE 19801
                       6
                           BUZZFEED, INC.                                         NDCA Case No. 5:18-cv-06046-BLF
                       7   c/o CSC                                                Agent for Service of Process on behalf of
                           80 State Street                                        BuzzFeed, Inc.
                       8
                           Albany, NY 12207                                       Via U.S. Mail
                       9
                  10
                           INTUIT, INC.                                           NDCA Case No. 5:18-cv-05611-BLF
                  11       c/o Becky DeGeorge                                     Agent for Service of Process on behalf of In-
                           CSC LAWYERS INCORPORATING SERVICE                      tuit, Inc.
                  12       2710 Gateway Oaks Drive, Suite 150N                    Via U.S. Mail
                           Sacramento, CA 95833
                  13
                  14
                           MWM MY WEDDING MATCH LTD.                              NDCA Case No. 5:18-cv-03457-BLF
                  15       c/o Angel Pui, CEO                                     Unrepresented Party
                           609 Hastings St. W 11th Floor                          Last known address
                  16       Vancouver                                              Via U.S. Mail
                           British Columbia
                  17       V6B4W4
                  18
                           OATH, INC.                                             NDCA Case No. 5:18-cv-06044-BLF
                  19       c/o CT CORPORATION SYSTEM                              Agent for Service of Process on behalf of
                           111 Eighth Avenue, 13th Fl                             Oath, Inc.
                  20       New York, NY 10011                                     Via U.S. Mail
                  21       RETAILMENOT, INC.                                      NDCA Case No. 5:18-cv-05966
                  22       c/o Amy McLaren, Authorized Agent                      Agent for Service of Process on behalf of
                           Corporation Trust Company                              RetailMeNot, Inc.
                  23       Corporation Trust Center                               Via U.S. Mail
                           1209 Orange Street
                  24       Wilmington, DE 19801
                  25
                           ROCKETHUB, INC.                                        NDCA Case No. 5:18-cv-03583-BLF
                  26       c/o Secretary of State, Authorized Agent               Authorized Agent for Service of Process on
                           99 Washington Avenue                                   behalf of Rockethub, Inc.
                  27       Albany, NY 12207                                       Via U.S. Mail
                  28

                                                                            9
                           JOINT STATEMENT RE DISCOVERY DISPUTE                                CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                                       CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
                             Case 5:18-md-02834-BLF Document 320 Filed 12/11/18 Page 11 of 11


                       1   ELEQT GROUP LTD.                            NDCA Case No. 5:18-cv-03583-BLF
                           142 Cromwell Road                           Unrepresented Party Last known address
                       2   London, SW7 4EF                             Via U.S. Mail
                           United Kingdom
                       3
                       4   STACK EXCHANGE, INC.                        NDCA Case No. 5:18-cv-06045-BLF
                           c/o CSC                                     Agent for Service of Process on behalf of
                       5   80 State Street                             Stack Exchange, Inc.
                           Albany, NY 12207                            Via U.S. Mail
                       6
                           UPWORK GLOBAL, INC.                         NDCA Case No. 5:18-cv-05624-BLF
                       7
                           c/o Trisha Rosano                           Authorized Agent to Accept Service on be-
                       8   REGISTERED AGENT SOLUTIONS, INC.            half of UpWork Global, Inc.
                           1220 S. Street, Suite 150                   Via U.S. Mail
                       9   Sacramento, CA 95811
                  10
                           ZIFF DAVIS, LLC                             SDNY Case No. 1:18-cv-10027-DLC-
                  11       c/o Corporation Service Company             SDA
                           80 State Street                             Agent for Service of Process for Ziff Da-
                  12       Albany, NY 12207-2543                       vis, LLC
                  13                                                   Via U.S. Mail

                  14
                           ZOOM VIDEO COMMUNICATIONS, INC.             NDCA Case No. 5:18-cv-05625-BLF
                  15       c/o Mason Tse                               Agent authorized to accept service on
                           Authorized Agent to Accept Service          behalf of Zoom Video Communications,
                  16       55 S. Almaden Boulevard, Suite 600          Inc.
                           San Jose, CA 95113                          Via U.S. Mail
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                  10
                           JOINT STATEMENT RE DISCOVERY DISPUTE                    CASE NO: 5:18-md-02834-BLF
                           RELATING TO MOTION FOR SUMMARY                           CASE NO: 5:18-cv-00767-BLF
4851-3132-3010, V. 1
                           JUDGMENT (DKT. NO. 315)
